DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23rd, 2021 has been entered.
Response to Amendment
	The amendment filed December 23rd, 2021 has been entered. Claims 1, 2, 10-12 and 15 have been amended. Claim 22 has been added. Claims 1-3, 6-12, and 14-22 remain pending. Applicant’s amendments to the claims, specification and drawings overcome each objection and 112(b) rejection previously set forth in the Final Office Action mailed September 24th, 2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 14-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and further in view of .
 Regarding claim 1, Koehler et al. (US 2011/0202169) teaches a seed sorting system for sorting seeds (Paragraph 0022 lines 1-2), the system comprising: 
a seed transfer station (Fig. 1 #106) configured to move seeds through the system (Paragraph 0022 lines 5-6); 
an imaging assembly (Fig. 1 #108) comprising a first camera (Fig. 2 #130) mounted above the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0025 lines 2-8) and a second camera (Fig. 2 #150) mounted below the seed transfer station and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0027 lines 4-8); and 
a sorting assembly (Fig. 1 #110) configured to sort the seeds into separate bins (Fig. 1 #112, 114) based on the acquired images of the seeds (Paragraph 0036 lines 12-16);
wherein the seed transfer station comprises a conveyor (Fig. 2 #132) including a belt (Paragraph 0025 lines 7-12) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138), and wherein the belt is one of transparent or semi-transparent (Claim 9 lines 2-8);
the system further comprising a controller (Fig. 1 #120) capable of determining at least one of characteristic of the seeds from the acquired images (Paragraph 0031 lines 1-4). 
Koehler et al. lacks teaching a seed sorting system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.
Handschick (DE 202004007111) teaches a system for sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec (Paragraph 0004 lines 5-6; 2 m/sec equals 78.7 in/sec). Handschick explains that air valves of an ejection system are adjusted to direct seeds in the correct 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Koehler et al. lacks teaching a seed sorting system for sorting seeds wherein the controller explicitly determines at least one of circularity, solidity or smoothness data. Koehler et al. states that the controller analyses an image to determine at least one characteristic of a seed (Paragraph 0031 lines 1-4), and states that the software may be trained to separate seeds based on an appropriate category (Paragraph 0039 lines 1-9).
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images (Paragraph 0020 lines 6-16). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Regarding claim 2, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the controller (Fig. 1 #120) is capable of determining a characteristic of the seeds from the acquired images 
Koehler et al. lacks teaching a controller capable of determining length and width dimensions, and volume of the seeds from the acquired images, and to control the sorting assembly to sort the seeds based on the determined length and width dimensions, volume, and the determined circularity, solidity, and smoothness data of the seeds. 
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the controller is capable of determining length and width dimensions, and volume of the seeds from the acquired images (Paragraph 0042 lines 26-34), and to control the sorting assembly to sort the seeds based on the determined length and width dimensions, volume, and the determined circularity, solidity, and smoothness data of the seeds (Paragraph 0040 lines 1-10). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining length and width dimensions, and volume, and circularity, solidity, and smoothness data of the seeds as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Regarding claim 3, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein each camera has a focal axis extending in a substantially vertical direction (Fig. 2 #158). 
Regarding claim 6, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the first and second cameras are 2D cameras (Paragraph 0025 lines 2-8, Paragraph 0027 lines 1-5).
Regarding claim 7, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the imaging assembly further comprises a third camera mounted above the seed transfer 
Radema et al. (US 2012/0085686) teaches a seed sorting system wherein the imaging assembly (Fig. 3 #16) further comprises a third camera (Fig. 1 #18) mounted above the seed transfer station (Fig. 1 #30) and configured to acquire images of the seeds as the seeds move through the system (Paragraph 0042 lines 1-6).  Radema et al. explains that an imaging assembly (inspection head #16) includes two cameras in order to acquire both 2D and 3D image data so that the control unit may categorize the seeds based on a wider range of characteristics measured from this data (Paragraph 0042 lines 1-6, 20-34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include a third camera mounted above the seed transfer station as taught by Radema et al. in order to gather more data from the seeds in order to provide a more flexible sorting system. Additionally, if the imaging system as taught by Koehler et al. was modified in include a third camera mounted above the seed transfer station, it would additionally have been obvious to provide the same modification to the imaging assembly below the seed transfer station, thus including a fourth camera mounted below the seed transfer station and configured to acquire images of the seeds as they move through the system. This modification would provide additional data gathered for each of the seeds and again increase the flexibility of the sorting system. 
Regarding claim 8, Koehler et al. (US 2011/0202169) teaches a seed sorting system comprising a controller (Fig. 1 #120), wherein the sorting assembly comprises at least one valve bank (Paragraph 0048 lines 5-8) and a plurality of sorting bins (Fig. 1 #112, 114), the valve bank being operable by the controller to sort the seeds into the sorting bins as the seeds leave the seed transfer station (Paragraph 0048 lines 6-11).

Radema et al. (US 2012/0085686) teaches a seed sorting system wherein a valve bank (Fig. 3 #20) is mounted over a first sorting bin (Fig. 3 #48) and is directed downward in a substantially vertical orientation, the seed transfer station being configured to direct seeds into the second sorting bin (Fig. 3 #24), the first valve bank being operable to direct seeds away from the second sorting bin and into the first sorting bin (Paragraph 0043 lines 12-21). Radema et al. states that through this configuration, the control unit may compensate to account for the loss of the rejected articles from grouped articles, which provides an accurate separation (Paragraph 0046 lines 1-5). 
Regarding claim 9, Koehler et al. (US 2011/0202169) teaches a seed sorting system comprising a load assembly (Paragraph 0040 lines 6-8) including a loading station (Fig. 6 #256 “metering device”) and an accelerator (Fig. 6 #282 “guide”) disposed at an outlet of the loading station (Fig. 6 #282 at outlet of #256), the accelerator configured to accelerate the seeds as they leave the outlet of the loading station (Paragraph 0044 lines 4-10) to be delivered to the seed transfer station (Fig. 6 #250 “transport member”). 
Regarding claim 10, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds, the method comprising: 
moving seeds through a seed sorting system using a seed transfer station (Paragraph 0022 lines 5-7), the seed transfer station comprising a conveyor (Fig. 2 #132) including a transparent or semi-transparent belt (Claim 9 lines 2-8) configured to transport the seeds in a substantially linear horizontal direction (Fig. 2 #138); 

analyzing the images to determine a parameter of each of the seeds (Paragraph 0024 lines 5-10); and 
sorting, using a sorting assembly, the seeds based on determined parameters of the seeds (Paragraph 0036 lines 12-16);
wherein analyzing the images comprises determining, using a controller (Fig. 1 #120 “electronic controller”), a characteristic of the seeds from the acquired images (Paragraph 0031 lines 1-4). 
Koehler et al. lacks teaching a method of sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec.
Handschick (DE 202004007111) teaches a method of sorting seeds wherein a conveyor is operated at a speed of at least 40 in/sec (Paragraph 0004 lines 5-6; 2 m/sec equals 78.7 in/sec). Handschick explains that air valves of an ejection system are adjusted to direct seeds in the correct sorting locations based on the speed of the conveyor (Paragraph 0031 lines 3-5), this is due to the speed altering the free fall path of the seeds as they are launched off of the conveyor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to operate a conveyor at a speed of at least 40 in/sec as taught by Handschick in order to control the movement of seeds launched off of the conveyor and thus, increase the degree of separation through properly directing the seeds into either the first or second sorting bin.
Koehler et al. lacks teaching a method for sorting seeds wherein the controller explicitly determines at least one of circularity, solidity or smoothness data. Koehler et al. states that the 
Radema et al. (US 2012/0085686) teaches a method for sorting seeds wherein the controller is capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images (Paragraph 0020 lines 6-16). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller capable of determining at least one of circularity, solidity, and smoothness data of the seeds from the acquired images as taught by Radema et al. to provide a more flexible sorting system which is capable of sorting materials based on a plurality of characteristics. 
Regarding claim 11, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein analyzing the images comprises determining, using the controller (Fig. 1 #120), characteristics of the seeds from the acquired images (Paragraph 0031 lines 1-4).
Koehler et al. lacks teaching a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume of the seeds from the acquired images. 
Radema et al. (US 2012/0085686) teaches a method of sorting seeds wherein the controller analyzes length, width and thickness dimensions, and volume of the seeds from the acquired images (Paragraph 0040 lines 1-10). Radema et al. explains that the articles may be sorted based on a plurality of characteristics, which increases the flexibility of the system (Paragraph 0040 lines 6-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koehler et al. to include the controller configured to analyze length, 
Regarding claim 12, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising categorizing, using the controller (Fig. 1 #120), each of the seeds as either healthy or defective based on the determined parameter of the seed (Paragraph 0023 lines 1-7).
Regarding claim 14, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein said sorting the seeds comprises operating at least one valve bank (Paragraph 0048 lines 5-8) to sort the seeds into at least two separate sorting bins (Fig. 1 #112, 114), a first sorting bin representing healthy seeds (Fig. 1 #114) and a second sorting bin representing defective seeds (Fig. 1 #112). 
Regarding claim 15, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising accelerating the seeds as they leave an outlet of a loading station to be delivered to the seed transfer station (Paragraph 0040 lines 14-15).
Regarding claim 16, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising illuminating a field of view of at least one of the first and second cameras using a light assembly (Fig. 2 #142, 154), the light assembly comprising a pair of white lights (Paragraph 0026 lines 1-4) disposed on one side of the seed transfer station (Fig. 2 #142), and a blue light (Paragraph 0027 lines 8-12) disposed on an opposite side of the seed transfer station (Fig. 2 #154).
Regarding claim 17, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds comprising a light assembly (Fig. 2 #142, 154) comprising a pair of white lights (Paragraph 0026 lines 1-4) disposed on one side of the seed transfer station (Fig. 2 #142), and a blue light (Paragraph 0027 lines 8-12) disposed on an opposite side of the seed transfer station (Fig. 2 #154).
Regarding claim 18, Koehler et al. (US 2011/0202169) teaches a method of sorting seeds wherein the second camera (Fig. 2 #150) is disposed to acquire images of a portion of the seed path located downstream from a portion of a seed path the first camera (Fig. 2 #160) is disposed to acquire. 
Koehler et al. lacks teaching the second camera located upstream from the first camera. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to instead place the second camera upstream from the first camera, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 22, Koehler et al. (US 2011/0202169) teaches a seed sorting system wherein the load assembly (Paragraph 0040 lines 6-8) comprises a vibratory feed (Paragraph 0040 line 15 “vibration type of feeder”) disposed between the loading station (Fig. 6 #256 “metering device”) and the accelerator (Fig. 6 #282 “guide”) for singulating the seeds as they are dispensed from the outlet of the loading station (Paragraph 0040 lines 6-8, 14-19). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and Radema et al. (US 2012/0085686), and further in view of Kivett et al. (US 3928753). 
Regarding claim 19, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising ionizers to dissipate static charges on the system. 
Kivett et al. (3928753) teaches a sorting system (Col. 1 lines 9-14) comprising ionizers (Col. 2 lines 34-38) to dissipate static charges on a system (Col. 3 lines 49-56). Kivett et al. (3928753) explains how ionizers are beneficial for removing any static charge or dust from small objects as they are transported (Col. 3 lines 55-58). 
It would have been obvious to a person having ordinary skill in the art to modify Koehler et al. to include an ionizer to dissipate static charges in the system as taught by Kivett et al.  in order to remove . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and Radema et al. (US 2012/0085686), and further in view of Williams (US 5865299). 
Regarding claim 20, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system comprising a conveyor support system comprising an air float system including air bars that use air to support the belt. 
Williams (US 5865299) teaches an apparatus comprising a conveyor support system (Col. 1 lines 4-6) comprising an air float system (Col. 5 lines 20-23) including air bars that use air to support a belt (Col. 5 lines 28). Williams explains that it is beneficial to use an air float system below a conveyor belt in order to prevent friction below a loaded conveyor belt (Col. 1 lines 29-40), and specifically states that it is beneficial to do so in systems where the conveyor belt is carrying bulky material such as grain (Col. 1 lines 41-47). 
It would have been obvious to a person having ordinary skill in the art to modify Koehler et al. (US 2011/0202169) to include an air float system including air bars as taught by Williams (US 5865299) in order to reduce friction which may occur below a conveyor belt as it travels. This reduced friction would require less energy to use and help prolong the life of the belt.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al. (US 2011/0202169) in view of Handschick (DE 202004007111) and Radema et al. (US 2012/0085686), and in further view of Boucheron (US 8488863). 
Regarding claim 21, Koehler et al. (US 2011/0202169) lacks teaching a seed sorting system wherein the controller incorporates machine learning methods to analyze the acquired images and to classify the images into different categories. 

It would have been obvious to a person having ordinary skill in the art to modify Koehler et al. to include a controller incorporating machine learning methods to analyze acquired images for classification as taught by Boucheron in order to increase the flexibility of the system while maintaining an accurate and simple classification. 
Response to Arguments
Applicant's arguments filed December 23rd, 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that Radema fails to show or suggest a controller capable of determining at least one of circularity, solidarity, and smoothness data of the seeds from the acquired images, the examiner would like to clarify the following. Radema states “control means may receive image data for each article from the imaging means and determines for each article in a current count, positional alignment of the article relative to neighboring articles and/or physical reference point, and whether the article is acceptable or unacceptable according to prescribed criteria, such as surface area or volume” (Paragraph 0020 lines 6-13), and “the profile camera may be used to capture 3-dimensional information” (Paragraph 0042 lines 16-17). Through obtaining this 3D information through a profile camera, the controller may determine data regarding the profile and surface area of an article. It is understood that data regarding the profile and surface area would allow a controller to determine at least one of circularity, solidarity, and smoothness data of the seeds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.K.D./Examiner, Art Unit 3653                              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653